

 S8 ENR: To provide for the approval of the Agreement for Cooperation Between the Government of the United States of America and the Government of the Kingdom of Norway Concerning Peaceful Uses of Nuclear Energy. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 8IN THE SENATE OF THE UNITED STATESAN ACTTo provide for the approval of the Agreement for Cooperation Between the Government of the
			 United States of America and the Government of the Kingdom of Norway
			 Concerning
			 Peaceful Uses of Nuclear Energy. 1.Approval of Agreement for Cooperation Between the Government of the
			 United States of America and the Government of the Kingdom of Norway
			 Concerning
 Peaceful Uses of Nuclear Energy(a)In generalNotwithstanding the provisions for congressional consideration of a proposed agreement for cooperation in subsection d. of section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), the Agreement for Cooperation Between the Government of the United States of America and the Government of the Kingdom of Norway Concerning Peaceful Uses of Nuclear Energy, done at Washington June 11, 2016, may be brought into effect on or after the date of the enactment of this Act, as if all the requirements in such section for consideration of such agreement had been satisfied, subject to subsection (b).(b)Applicability of Atomic Energy Act of 1954 and Other Provisions of LawUpon entering into effect, the agreement referred to in subsection (a) shall be subject to the provisions of the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.) and any other applicable United States law as if such agreement had come into effect in accordance with the requirements of section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153).Speaker of the House of RepresentativesVice President of the United States and President of the Senate